Citation Nr: 0729291	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of right 
tibial stress reaction.

2.  Entitlement to service connection for bilateral foot 
pain.

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 through 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The issues of entitlement to service connection for residuals 
of right tibial stress reaction and whether new and material 
evidence has been submitted to reopen the claim for 
entitlement to service connection for a low back condition 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

There is no evidence of treatment for any symptoms involving 
the veteran's feet during service or within eleven years of 
discharge from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot pain 
are not met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral foot 
pain.  For service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  
See Pond v. West, 12 Vet. App. 341, 346 (1999).  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

In this case, the veteran's outpatient treatment records show 
clear signs of current right and left foot disabilities.  In 
August 2001, a VA foot x-ray conducted due to complaints of 
bilateral foot pain showed a right calcaneal spur.  A primary 
care progress note the same month shows that the veteran's 
main complaint at that time was "bilateral foot pain 
associated with prolonged hours on his feet."  
See August 2001 VA outpatient treatment notes.  A September 
2002 podiatry surgical consultation report shows that the 
veteran had moderate discomfort to peripheral palpation in 
both heels and a diagnosis of chronic fascitis syndrome was 
suggested.  In January 2003, the veteran was again seen in 
the VA podiatry clinic and a plantar lesion sub 5th 
metatarsal head was reported as due to the abnormal gait from 
his heel pain.  At that time, the diagnosis was inferior 
bursa and peripheral heel congestion with pain that is quite 
moderate to severe and interfering with normal daily 
activity.  See January 2003 VA outpatient treatment notes.  
Further treatment reports show a diagnosis of heel spur 
syndrome, left foot.  
See June 2003 VA outpatient treatment notes.  Another x-ray 
was later obtained, following additional complaints of heel 
pain, which shows relatively mild bony calcaneal spurring 
bilaterally in the region of the insertion of the Achilles 
tendon.  See October 2003 VA outpatient treatment notes.  

These records reveal the veteran's current bilateral foot 
maladies; however, evidence that the current bilateral foot 
disability was incurred in service is required for service 
connection.  38 C.F.R. § 3.303(a).  The veteran's service 
medical records were reviewed in their entirety.  According 
to the evidence, at no time during service are there 
complaints of foot pain or treatment for any foot 
disabilities.  In fact, the first evidence of treatment for 
any disability of the feet comes in the VA treatment records 
previously discussed.  As noted above, the first complaints 
of foot pain are noted around August 2001, more than eleven 
years following the veteran's discharge from service.  There 
is no evidence to suggest that the veteran's current foot 
disabilities are related to his active service.  The only 
such suggestion is made by the veteran himself in his claims.  
His statements are not competent evidence of a medical nexus 
between his current bilateral foot disability and his active 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Competent medical evidence 
of a nexus is required for service connection.  The absence 
of such evidence weighs heavily against the veteran's claim.

Because there is no evidence in the record to support the 
notion that there is a connection between the veteran's 
current foot disability and his active service, the 
preponderance of the evidence is against his claim.  Service 
connection must be denied.



Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to service 
connection for a foot disability.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in December 2004 informing him 
of the evidence necessary to establish entitlement to service 
connection.  The veteran was notified of what was necessary 
to establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also asked the veteran to send VA any pertinent evidence he 
had regarding his claim.  This letter satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2006).  In March 
2006, VA sent the veteran a letter that informed him of the 
type of evidence necessary to establish an effective date and 
a disability rating, as is required under Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  VA's duty to notify the veteran was 
met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The transcripts from both the veteran's April 2006 
RO hearing, and May 2007 Board hearing are also of record.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.  

The veteran has been afforded several opportunities, but has 
not notified VA of any additional available relevant records 
with regard to his claim.  VA has done everything reasonably 
possible to assist the veteran.  A remand for further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to notify and assist the veteran and 
further development is not warranted.  


ORDER

Entitlement to service connection for bilateral foot pain is 
denied.


REMAND

The veteran's claim for service connection for residuals of 
right tibial stress reaction is not yet ready for appellate 
review.  The most recent VA examination is not adequate for 
rating purposes.  The May 2005 VA bone disease examination 
report shows that, with regard to diagnostic testing, "right 
tibia and fibula was ordered but was not obtained by the 
patient."  The examiner went on to diagnose "resolved right 
proximal tibia stress fracture."  However, at his May 2007 
Board hearing, the veteran testified that he arrived one hour 
prior to his examination time and signed in for his x-rays, 
but was never afforded his x-ray examination.  See hearing 
transcript at page 3.  The veteran went on to explain that he 
has pain in the mid-tibia area of his leg that seems to be 
bone and nerve pain, rather than joint pain around the knee.  
Id. at pages 7-8.  The VA examiner, however, discussed 
periods of "flare-up of bone disease," but did not rely on 
any diagnostic testing in coming to the conclusion that the 
appropriate diagnosis is "resolved right proximal tibia 
stress fracture."  A new VA examination is needed to 
determine the current nature and etiology of the veteran's 
disability before his claim for service connection for 
residuals of right tibial stress reaction can be finally 
adjudicated.

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim for entitlement to 
service connection for a low back condition, VA has a duty 
under 38 C.F.R. § 3.159(b) to notify the veteran of the 
evidence necessary to establish his claim.  Also, under Kent 
v. Nicholson, 20 Vet. App. 1 (2006), there are new VA notice 
requirements for new and material evidence claims.  In 
particular, under Kent, VA must notify the veteran of the 
elements of his claim and of the definition of "new and 
material evidence."  Kent also requires that VA give the 
veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial.  In October 2004, VA sent the veteran a letter 
notifying him of the evidence necessary to establish service 
connection, but at no time has he been notified of the 
evidence necessary to reopen a claim.  As such, this claim 
must be remanded for corrective notice.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) for the 
issue of whether new and material evidence 
has been submitted to reopen the claim for 
entitlement to service connection for a 
low back condition.  

2. Afford the veteran the appropriate VA 
examination(s) to determine the current 
nature and etiology of his right tibial 
stress reaction.  The claims folder should 
be made available to the examiner, and 
following a thorough and complete 
examination, including all appropriate 
diagnostic testing, the examiner should 
render a current diagnosis.

If a current disability is diagnosed, the 
examiner should then provide an opinion 
regarding the etiology of the veteran's 
right leg disability by addressing the 
following question:  is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
current right leg disability is causally 
connected to the right tibial stress 
reaction diagnosed in service, or is it 
proximately due to or the result of or 
aggravated by the service-connected  right 
knee disability?  A complete rationale 
should be provided for any opinion 
expressed.

3. Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


